Case 1:13-cv-01518-ADC Document 183 Filed 03/07/19 lF’age 1 of 6

 

RENEE L. MCCRAY ' }
Plaintq'ff, }
vs. } CivilAction No.: ADC-l$-CV-ISIS
' --___HL£
sAMUEL 1. wHITE, P.C., er al. } .______LOD&D ---ENCT:HNEEI;
Defendants } MAR 7 2019
cl§g?sii€i' b"'" ‘ ""' 600
} NIGMBEH$BB§ANDRT

PLAINTIFF’S NOTICE OF OBJECTION TO THE COURT’S
MEMORANDUM AND ORDER DATED 0_2£6/2019
Renee L. McCray, Plaintiff, in the above referenced case files this Notice of Objection to
Magistrate Judge A. David Copperthite’s Memorandum and Order dated February 26, 201 9, and
states the following:

Notice of Ob]`ection

The Plaintiff is not in agreement with the Memorandurn and Order that is factually and legally
inaccurate The Plaintiff will point out those areas and move the Court to reconsider it Order,

before the Plaintiff files her appeal. Therefore, the Consumer states the following:

l. The Plaintiff objects to Magistrate Judge Coooerthite’s granting the Defendants motion for
summary judgment When the Plaintiff filed the amended complaint, the Plaintiff requested a
“]ury Trial”. The Plaintiff is not aware nor did she knowingly waive any rights to a jury trial
when she consented to this case being assigned to a magistrate judge. There are genuine issues
of material facts in dispute and there is sufficient evidence that a reasonable trier of fact could
resolve these issues in the Plaintiff’s favor; therefore the Plaintiff objects to the granting of

summary judgment to the Defendants and denial of the Plaintiff’s motion for summary

Page 1 of 7

Case 1:13-cv-01518-ADC Document 183 F_i|ed 03/07/19 Page 2 of 6

judgment A factual issue is “material” when its resolution might affect the outcome of the
suit under the governing law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

. The Plaintiff also objects to the granting of summary judgment to the Defendants because the
SIWPC Defendants refused to provide the Plaintiff the discovery sought in the motions to
compel, in which the Court granted without opposition (Docs. 154 and 162). The Plaintiif
objects to the court not responding to the Plaintist request to file a revised Motion to Compel
Plaintift’s Third Set of Discovery Request for the Defendants (Doc. 161). The Plaintiff also
objects to the Court stating the motions are moot and are “not relevant to the summary
judgment motions before the Court.” The Cou.rt granting the Defendants summary judgment
would be grossly premature and improper at this time because the SIWPC Defendants have
failed to comply with the Court’s orders, as stated in the Plaintift’ s Opposition (Doc. 178, pgs.
1-3). When the Defendants failed to comply with the Court’s orders, sanctions should have
been issued. The Court’s action to moot the discovery is prejudicial to the Plaintiff and is
denying the Plaintiff equal protection of iaw.

. Plaintiff also object’s to the Court’s stating the 15 U.S.C. § 1692g(b) is the Plaintifl’s only
remaining violation of the FDCPA. On l 1/13/2{)17, Plaintiff was granted permission by ]udge
Russell in his Mernorandum to amend the complaint, which the PlaintiH` did and asserted the
violations stated in the amended complaint lt is the Plaintiff’ s understanding that when Judge
Russell granted permission to amend the complaint, the Plaintiff could assert these FDCPA
violations in the amended complaint and that the amended complaint was the operative
complaint The Plaintiff objects to the Court not addressing the violations stated in the
amended complaint and summary judgment

. Plaintiff objects to the Court’s conclusion that the “Defendants provided proper verification of
the debt to the PlaintiH`.” The Plaintiff also objects that there is no admissible evidence to
substantiate the Court’s opinion that “there is no genuine issue of material fact with respect to
the violation of 1 5 U.S.C. § l692g(b).” The Plaintiff filed the following documents as evidence
to support the Plaintifl’ s claim>that the Defendants never verified and validated the alleged
debt, violating 15 U.S.-C. § 1692g(b): (l) a letter dated 07/()8/2013 from the USPS Consumer
Affairs stating that the USPS had no record of the certified mail number the SIWPC Defendant
alleged Was on the December 3, 2012 letter (Doc. 176, Exhibit I); (2) P}aintifi’s letter dated

Page 2 of 7

Case 1:13-cv-01518-ADC Document 183 Filed 03/07/19 Page 3 of 6

August 14, 2013 giving the Defendants an opportunity to remove the false document from the
record (Doc. 176, Exhibit J), (3) a copy of the Attorney Grievance Complaint the Plaintiff filed
against the SIWPC Defendant and its anomey for filing the fabricated document into the court
record (Doc. 176, Exhibit L); (4) the Plaintiff also submitted two aflidavits; one to support her
motion for summary judgment and the other in support of her opposition to the Defendants
motion for summary judgment, testifying with personal, first-hand knowledge that the
December 3, 2012 letter was never received by the Plaintiff; and (5) the deposition of Daniel
Pesachowitz testifying to the fact that he has no persona`l., nor first-hand knowledge that
the December 3, 2012 letter was ever mailed to the Plaintiff; and he testified that SIWPC
does not have in its possession, a USPS certified mail receipt for the certified mail number
stated on the December 3, 2012 letter, nor a USPS return mail receipt to verify that the
Plaintiff received the document (Doc. 178, Exhibit L).

Further, Judge Russell’s stated in his Memorandum dated 01/24/2014 that the Defendants
could not use the December 3, 2012 letter because the Plaintiff challenged its authenticity
Judge Russell also stated the same in his orders dated 03/29/2017, 03/31/2017, and 11/13/2017.
The Plaintiti` objects to the Court allowing the document as admissible evidence in order to
grant the Defendants summary judgment, after Judge Russcll ruled the document could not be
used. Also, the Defendants have not submitted an affidavit refining the Plaintiii’s supporting
aftidavits, nor have they submitted an affidavit from any individual from the SIWPC law firm
that has personal, first-hand knowledge and can testify under oath, that the December 3, 2012
letter was mailed to the Plaintiff by “regular mail” or certified mail.

. The Plaintiff also objects to the Court’s conclusion that “if there was any violation of §
1692g(b), it was not intentional, and Defendants are entitled to the statutory defense of bona
fide error.” The Defendants have not proven any of the elements for bona tide error. lt appears
the Court did not consider any of the Plaintil`f' s arguments to the Defendants attempting to use
a “bona tide error” excuse stated in the Plaintiff’s opposition (see Doc. 178, pg. 20, 1|‘[[2 and
3), “this argument must fail because the SIWPC Defendants never validated the alleged debt
and cannot provide any material fact evidence that the alleged Decernber 3, 2012 letter was
mailed to the Plaintiif before they filed the state 2013 non-judicial foreclosure action. . . As for
the SIWPC Defendant now stating “bona tide error” must also fail for the SIWPC Defendants

Page3 of7

 

__-1__,_____-»[1_ _.r - l_.

Case 1:13-cv-01518-ADC Document 183 Filed 03/07/19 Page 4 of 6

trustees “collectively” as Plaintiffs in the foreclosure action never verified and validated the
alleged debt as requested (see 4“‘ Amended Comp]aint §§16-19).”

. Plaintiff objects to the Court’s stating the “Plaintiff has alleged no damages and no nexus to
the foreclosure action already approved by the courts.” First, the Plaintiff has submitted
insurmountable evidence that the Defendant violated § 1692g(b), by not verifying and
validating the alleged debt, and refusing to cease collection activity, the alleged substitute
trustees violated federal law when they filed the 2013 non-judicial foreclosure action in their
attempt to the collect the alleged debt. Further, the Plaintiff has simultaneously been fighting
the illegally filed 2013 state foreclosure action and this federal case for over 6 years; the
Plaintiff has proven she has “(l) suffered an injury in fact, (2) that is fairly traceable to the
challenged conduct of the defendant, and (3) that is likely to be redressed by a favorable
judicial decision.” Plaintiff has submitted significant evidence of the Defendants
misrepresentation to the Maryland courts and has in her possession undisputed evidence that
the counsel for the Defendants, Mr. Hillman, has committed a crime pursuant jto Maryland
Criminal Law Title 8, Subtitle 6 Counterfeiting of Private Instruments and Documents. As
stated in Doc. 180, pgs. 6 and 7, “the Plaintiff recently received material fact evidence (video
recording and documentation) that the Note that the SIWPC Defendants used in the Plaintiff’ s
bankruptcy proceeding, was a counterfeit instrument The Note presented in the court to the
Plaintiff by Defendant Kimberly Lane in the bankruptcy 2014 relief from stay hearing and
again by the SIWPC Defendants attomey, Mr. Hillman, was supposed to be an original
instrument, when it was another false, misleading and deceptive, document lt was also a crime
pursuant to Maryland Criminal Law Title 8, Subtitle 6 Counterfeiting of Private instruments
and Documents. The only reason the bankruptcy court stated Wells Fargo had authority to
enforce the note was because the bankruptcy court presumed the note was an original
instrument, when it was not. The bankruptcy findings should be void since it was obtained
improperly If the bankruptcy findings are not void from the SIWPC Defendants
misrepresentation that the counterfeit instrument was the original note, the court’s findings
should be enjoined from trying to enforce it since the judgment was obtained improperly.”

. The Plaintiff also objects to the Court’s presumption that the documents the Defendants

submitted from Wells Fargo are accurate, neither the Plaintiff, nor any court in Maryland is in

Page 5 of7

Case 1:13-cv-01518-ADC Document 183 Filed 03/07/19 Page 5 of 6

receipt of any evidence that Federal Home Loan Mortgage Corporation is the Plaintilf’s
creditor, a secured party, an investor or an injured party to the alleged debt; and neither the
Plaintiff, the Court, nor any court in Maryland are in receipt of any evidence to the contrary.
The Defendants refuse to comply with this Court’s orders to produce Plaintiff's discovery
requests, that would prove beyond a reasonable doubt that the SIWPC Defendants do not
represent a creditor of the Plaintiff, a seemed party, an investor or an injured party to the
alleged debt; and neither the Plaintiff, nor any court in Maryland are in receipt of any evidence
to the contrary. Lastly, the FDCPA was designed to protect consumers from unscrupulous ‘debt
collectors’ illegal conduct and behavior, whether or not there exists an alleged debt or not.

THER]§`.FORE1 for the reasons stated above, and others not mentioned, the Plaintiii` objects to
Magistrate Judge Copperthite’s Memorandum and Order dated February 26, '2019. After
considering the Plaintiff" s objections it is the Plaintiff’s wish that the Court reconsider its Order
granting the Defendants summary judgment and dismissing the Plaintiff’ s complaint

All Rights Reserved Without Prejudice,

Renee L. McCray, Consumer
c/o 109 Edgewood Street
Baltimore, MD 21229

(410) 945-2424

 

AFFIDAVI'I` ‘

l, Renee L. McCray, Plainti&`, does hereby certify that the facts set forth in this Notice of Objection
are true and correct to the best of my inforrnation, knowledge and belief.

%/; ,F. %e§-»
Renee L. McCray

Page 6 of’!

Case 1:13-cv-01518-ADC Document 183 Filed 03/07/19 Page 6 of 6

CERTIFICATE OF SERVICE

The undersigned hereby certifies that a true copy of this Notice of ()bjection Was sent to
the following listed below by First Class Mail on March 7, 2019.

kit /€%a§-

Renee L. McCray

Robert H. Hillrnan

c/o SAMUEL I. WHITE P.C.
611 Rockville Pike, Suite 100
Rockville, MD 20852

Page 7 of 7

